DETAILED ACTION

The amendments filed on November 13, 2020 and February 26, 2021 have been entered as appropriate.

Drawings
The drawings were received on February 26, 2021. These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vallance, pn 4,604,929 in view of Official Notice as evidenced by Nishimoto et al., pn 6,451,441.
Regarding claim 13 and the claims dependent therefrom, Vallance substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a manufacturing method for an ultrathin stationary blade for use in a personal care trimmer (e.g., it is noted that the recitation “for use in a personal care trimmer” is not considered to clearly imply any structure of the blade, and thus is considered to recite a functional recitation of intended use), comprising:
Step 1: cutting a material to form a blade blank (e.g., 58, shown in Fig. 4A);
Step 2: cleaning a surface of the blade blank;
Step 3: printing photosensitive materials (e.g., 60, see Fig. 4A) in a blade region on the surface of the blade blank according to a blade design, and illuminating the photosensitive materials (e.g., see col. 5, lines 17-19) to form an anti-corrosion protective layer (e.g., such a layer is formed to the extent claimed); wherein the anti-
Step 4: etching an etching region of the surface of the blade blank (e.g., the upper region as viewed in Fig. 4A) using a chemical solution (e.g., see col. 5, lines 37-41), the etching region being a region of the surface of the blade blank without the anti-corrosion protective layer (e.g., the speckled portion of the blade to the left of 58 as viewed in Fig. 4A), the etching region including an edge of the blade region (e.g., the portion adjacent the teeth as viewed in Fig. 4A), and removing a non-blade region of the blade blank to obtain an ultrathin stationary blade with the anti-corrosion protection layer on the surface thereof (e.g., as shown in Fig. 4B); and
Step 5: removing the anti-corrosion protective layer from the surface of the ultrathin stationary blade (e.g., as illustrated in Fig. 4B in which the vertically-lined layer is no longer present) so as to obtain the ultrathin stationary blade (i.e., the completed blade 34) of a personal care trimmer;
wherein the photosensitive materials are printed on two opposite surfaces of the blade blank (e.g., see col. 5, line 66 – col. 6, line 2), the photosensitive materials having two opposite edges being printed in a saw-tooth shape, the saw-tooth shape corresponding to a blade tooth shape (e.g., see Fig. 4C);
wherein saw-tooth shaped edges are arranged alternately (e.g., as shown in Figs. 4B and 4C, where the edges alternately extend toward and away from the base portion), a projection of a printing region (e.g., 60; see Fig. 4A) on one of the surfaces to 
[claim 17] wherein the photosensitive materials are photosensitive glue or photosensitive emulsions or photosensitive films (e.g., the disclosed photosensitive materials are considered to be at least emulsions).
In the alternative, if it is argued that the structure implied by the recitation “of a personal trimmer” is somehow a particular size of the blade, it is respectfully submitted that one having ordinary skill in the art would readily understand and consider obvious that the disclosed blade can be made at virtually any size, wherein a mere change in size has been considered to be a routine modification that is well within the level of skill of one having ordinary skill in the art.
Thus, regarding claims 13, 14, and 17, Vallance lacks:
(a)	a cleaning step as follows:
[from claim 13] cleaning a surface of the blade blank; and
(b)	the photosensitive materials being applied by “printing” as follows:
[from claim 13] printing photosensitive materials in a blade region on the surface of the blade blank according to a blade design.
Regarding (a), the Examiner takes Official notice that it is well known in the art of manufacturing, particularly manufacturing tools including cutting tools, to provide a cleaning step during the process, especially in preparation of a subsequent process 
Regarding (b), the Examiner takes Official notice that “printing” as a manner for applying photosensitive materials on a surface is old and well known in the art and provides a well-known alternative application method, wherein such a method is known as an easy and efficient way to apply a coating or layer of material including a coating or layer of photosensitive material or a photoresist. As evidence in support of the taking of Official notice, Nishimoto et al. teaches an example of such a printing application  method (e.g., see col. 9, lines 8-11; note that this particular example is being provided only to address the method of applying photoresist material). Further, to apply the photosensitive materials by printing would be the mere discovery of the optimum or workable processes within the known processes of the prior art by routine experimentation and therefore obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art to apply the photoresist material of Vallance by printing in the desired area(s) for at least the well-known reasons including those described above.
Additionally, regarding claim 18, Vallance lacks an explicit disclosure of the specific type of chemical solution as follows:
[claim 18] wherein in Step 4, the chemical solution is proportioned to contain 600 to 800g/L of ferric chloride, 80 to 120g/L of hydrochloric acid, 20 to 30g/L of phosphoric acid and 80 to 100g/L of sulfuric acid, the solution temperature is 10 to 45°C, and the treatment time is 15 to 20min.
However, it is respectfully submitted that it would have been an obvious matter of design choice to provide any such chemical solution to perform an etching operation, since applicant has not disclosed that using this specific chemical solution solves any stated problem or is for any particular purpose and it appears that the etching process would be performed equally well with any such chemical solution.
Additionally, regarding claim 20, Vallance lacks electroplating with titanium metal as follows:
[claim 20] further comprising:
electroplating the ultrathin stationary blade with titanium metal after removing the anti- corrosion protective layer from the surface of the ultrathin stationary blade.
However, the Examiner takes Official notice that such electroplating with titanium metal is old and well known in the art and provides various well known benefits including high endurance such as a reduced rate of wear, as well as providing better cutting ability and/or cutting quality. Therefore, it would have been obvious to one having ordinary skill in the art to providing a coating of titanium metal that is applied by electroplating as a well-known process for applying a well-known blade coating to obtain the well-known benefits including those described above.


Response to Arguments
Applicant has not argued any of the previous prior art rejections, but rather has incorporated subject matter from now-cancelled claim 15 into independent claim 13. However, the subject matter from now-cancelled claim 15, minus the subject matter that was removed to obviate the rejection under 35 USC 112(a) and plus subject matter that has been added thereto, is not considered to distinguish over the applied prior art for at least the reason(s) explained in the annotations of the subject claim above.
Therefore, for at least the reasons described above, the prior art rejections must be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 11, 2021